  1   William P. Weintraub (SBN 108125)               Hong-An Vu (SBN 266268)
      wweintraub@goodwinlaw.com                       hvu@goodwinlaw.com
  2   GOODWIN PROCTER LLP                             GOODWIN PROCTER LLP
  3   620 Eighth Avenue                               601 Figueroa Street, Suite 4100
      New York, NY 10018-1405                         Los Angeles, CA 90017-5704
  4   Tel.: +1 212 813 8800                           Tel.: +1 213 426 2500
      Fax.: +1 212 355 3333                           Fax.: +1 213 623 1673
  5
      Neel Chatterjee (SBN 173985)                    Rachel M. Walsh (SBN 250568)
  6   nchatterjee@goodwinlaw.com                      rwalsh@goodwinlaw.com
      GOODWIN PROCTER LLP                             GOODWIN PROCTER LLP
  7
      601 Marshall Street                             Three Embarcadero Center
  8   Redwood City, CA 94063                          San Francisco, CA 94111
      Tel.: +1 650 752 3100                           Tel.: +1 415 733 6000
  9   Fax.: +1 650 853 1038                           Fax.: +1 415 677 9041
 10   Special Litigation Counsel for the Debtor and
      Debtor in Possession
 11
                             UNITED STATES BANKRUPTCY COURT
 12                          NORTHERN DISTRICT OF CALIFORNIA
 13                               SAN FRANCISCO DIVISION

 14   In re:                                          Bankruptcy Case No. 20-30242 (HLB)
 15
      ANTHONY SCOTT LEVANDOWSKI,                      Chapter 11
 16
      Debtor.                                         CERTIFICATE OF NO OBJECTION
 17                                                   REGARDING TWELFTH MONTHLY
                                                      FEE STATEMENT OF GOODWIN
 18                                                   PROCTER LLP FOR ALLOWANCE
                                                      AND PAYMENT OF
 19                                                   COMPENSATION AND
 20                                                   REIMBURSEMENT OF EXPENSES
                                                      FOR THE PERIOD OF MAY 1, 2021
 21                                                   THROUGH MAY 31, 2021

 22                                                   [RE: DOCKET NO. 561]
 23

 24

 25

 26

 27

 28

                                                   1
Case: 20-30242   Doc# 585     Filed: 07/08/21    Entered: 07/08/21 11:55:39      Page 1 of 5
  1                               THE MONTHLY FEE STATEMENT

  2          On June 15, 2021, Goodwin Procter LLP (the “Applicant”), special litigation counsel for

  3   Anthony S. Levandowski, as debtor and debtor in possession (the “Debtor”) in the above-captioned

  4   chapter 11 case, filed its Thirteenth Monthly Fee Statement of Goodwin Procter LLP for Allowance

  5   and Payment of Compensation and Reimbursement of Expenses for the Period of May 1, 2021

  6   Through May 31, 2021 [Docket No. 561] (the “Monthly Fee Statement”), pursuant to the Order

  7   Granting Debtor’s Motion Pursuant to 11 U.S.C. §§ 105(a) and 331 and Fed. R. Bankr. P. 2016 for

  8   Authority to Establish Procedures for Interim Compensation and Reimbursement of Expenses of

  9   Professionals, entered on June 12, 2020 [Docket No. 118] (the “Interim Compensation Procedures

 10   Order”).

 11          The Monthly Fee Statement was served on June 15, 2021, as described in the Certificate of

 12   Service filed on June 15, 2021 [Docket No. 564]. The deadline to file responses or oppositions to

 13   the Monthly Fee Statement was July 6, 2021, and no oppositions or responses have been filed with

 14   the Court or received by the Applicant. Pursuant to the Interim Compensation Procedures Order,

 15   the Debtor is authorized to pay the Applicant eighty percent (80%) of the fees and one hundred

 16   percent (100%) of the expenses requested in the Monthly Fee Statement upon the filing of this

 17   certification without the need for a further order of the Court. A summary of the fees and expenses

 18   sought by the Applicant is annexed hereto as Exhibit A.

 19                        DECLARATION OF NO RESPONSE RECEIVED

 20          The undersigned hereby declares, pursuant to 28 U.S.C. § 1746, that:

 21          1.      I am counsel of the firm of Goodwin Procter LLP, special litigation counsel for the

 22   Debtor.

 23          2.      I certify that I have reviewed the Court’s docket in this case and have not receive

 24   any response or opposition to the Monthly Fee Statement.

 25

 26

 27

 28

                                                      2
Case: 20-30242     Doc# 585     Filed: 07/08/21     Entered: 07/08/21 11:55:39       Page 2 of 5
  1          3.     This declaration was executed in Los Angeles, California.

  2   Dated: July 8, 2021                        GOODWIN PROCTER LLP

  3                                              By:    Hong-An Vu
                                                        Hong-An Vu
  4

  5                                              Special Litigation Counsel for the Debtor and
                                                 Debtor in Possession
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                    3
Case: 20-30242    Doc# 585     Filed: 07/08/21    Entered: 07/08/21 11:55:39      Page 3 of 5
  1                                           Exhibit A

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


Case: 20-30242   Doc# 585   Filed: 07/08/21    Entered: 07/08/21 11:55:39   Page 4 of 5
  1                                       Professional Fees and Expenses
  2    Applicant          Fee       Total Fees      Total      Objection       Fees        Expenses     Amount of
                     Application    Requested     Expenses     Deadline     Authorized     Authorized   Holdback
  3                    Period,                    Requested                to be Paid at   to be Paid     Fees
                     Filing Date,                                              80%          at 100%
  4                  Docket No.
       Goodwin        Thirteenth    $105,786.75   $10,673.16   7.6.2021    $84,629.40      $10,673.16   $21,157.35
  5    Procter         Monthly
        LLP
                     (5.01.2021
  6      (Special        to
        Litigation
  7    Counsel for   5.31.2021)
       the Debtor
  8    and Debtor    [Docket No.
            in        561; filed
  9    Possession)    6.15.2021]

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


Case: 20-30242       Doc# 585       Filed: 07/08/21    Entered: 07/08/21 11:55:39            Page 5 of 5
